                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    CRAIG GENESS                                   CIVIL ACTION

                      v.                           NO. 16-876

    COMMONWEALTH OF
    PENNSYLVANIA, et al.

                                            ORDER

        AND NOW, this 3rd day of September 2019, upon considering the parties' consent Motion

(ECF Doc. No. 226) to amend our June 24, 2019 Order (ECF Doc. No. 220) to allow a thirty day

continuance, and following today's telephone conference with all counsel, it is ORDERED the

parties' consent Motion (ECF Doc. No. 226) is GRANTED in part as to pre-trial obligations and

we amend our June 24, 2019 Order (ECF Doc. No. 220) only:

        1.     All fact and expert discovery shall be served, noticed and completed by October

31, 2019; 1

        2.     Counsel for each party shall serve upon counsel for every other party the

information referred to in Federal Rule of Civil Procedure 26(a)(2)(B) necessary to meet their

burden of proof by expert report or answer to expert interrogatory no later than October 4, 2019.

If the evidence is intended solely to contradict or rebut evidence on the same subject matter

identified by another party, counsel shall serve such rebuttal evidence on counsel for every other

party no later than October 29, 2019. Expert depositions, if any, shall be concluded no later than

November 1, 2019;




1 Should all parties wish to extend this discovery deadline without extending any other deadline,
the parties may agree to do so without seeking leave of the Court.
           3.   Summary judgment and Daubert motions, if any, shall be filed no later than

November 7, 2019. Responses shall be filed in accord with the Local Rules and this Court's

Policies and no later than November 21, 2019. Motions for summary judgment and responses

shall fully comply with this Court's Policies;

          4.    No later than December 2, 2019, counsel for each party shall exchange a list

identifying each exhibit the party expects to offer at trial along with a reference to the Bates number

or other identification of the documents used in discovery;

          5.    No later than December 6, 2019, each party shall file a pretrial memorandum

compliant with our Policies;

          6.    No later than December 9, 2019, each party shall file proposed jury instructions on

substantive issues and proposed verdict forms or special interrogatories, with an electronic copy

e-mailed in Word format to Chambers_of_Judge_Keamey@paed.uscourts.gov;

          7.    All motions in limine, proposed voir dire peculiar to your case, objections to

proposed jury instructions and highlighted deposition designations (providing the highlighted

transcript to Chambers) shall be filed on or before December 23, 2019. Responses and objections,

including highlighted counter-designations, if any, shall be filed on or before December 31, 2019;

          8.    A final pretrial conference will be held on January 3, 2020 at 8:45 A.M. Counsel

for Plaintiff shall initiate this call and timely call Chambers at 267-299-7680 when all counsel are

on the line; and,

          9.    All other obligations in our June 24, 2019 Order (ECF Doc. No. 220) remain in

effect.




                                                  2
